Name: Council Directive 86/17/EEC of 27 January 1986 amending, on account of the accession of Portugal, Directive 85/384/EEC on the mutual recognition of diplomas, certificates and other evidence of formal qualifications in architecture, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services
 Type: Directive
 Subject Matter: Europe;  European construction;  social affairs;  culture and religion;  education;  employment
 Date Published: 1986-02-01

 Avis juridique important|31986L0017Council Directive 86/17/EEC of 27 January 1986 amending, on account of the accession of Portugal, Directive 85/384/EEC on the mutual recognition of diplomas, certificates and other evidence of formal qualifications in architecture, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services Official Journal L 027 , 01/02/1986 P. 0071 - 0071 Finnish special edition: Chapter 16 Volume 1 P. 0088 Swedish special edition: Chapter 16 Volume 1 P. 0088 *****COUNCIL DIRECTIVE of 27 January 1986 amending, on account of the accession of Portugal, Directive 85/384/EEC on the mutual recognition of diplomas, certificates and other evidence of formal qualifications in architecture, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (86/17/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas in view of the accession of Portugal, it is necessary to make certain further technical amendments to Directive 85/384/EEC (1) as amended by Directive 85/614/EEC (2) to ensure its equal application by the Portuguese Republic and the other Member States; Whereas pursuant to Article 2 (3) of the Treaty of Accession of Spain and Portugal the institutions of the Community may adopt the measures referred to in Article 396 of the Act of Accession, the measures entering into force on the date of entry into force of the said Treaty, HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 1 January 1986, Article 11 (k) of Directive 85/384/EEC, shall be supplemented by the following: '- the university diploma in civil engineering awarded by the Higher Technical Institute of the Technical University of Lisbon (Licenciatura em engenharia civil), - the university diploma in civil engineering awarded by the Faculty of Science and Technology of the University of Porto (Licenciatura em engenharia civil), - the university diploma in civil engineering awarded by the Faculty of Science and Technology of the University of Coimbra (Licenciatura em engenharia civil), - the university diploma in civil engineering (production) awarded by the University of Minho (Licenciatura em engenharia civil (produÃ §Ã £o)).' Article 2 The Member States shall take the measures necessary to comply with this Directive within the time limit specified in Article 31 (1) of Directive 85/384/EEC. Article 3 This Directive is addressed to the Member States. Done at Brussels, 27 January 1986. For the Council The President H. van den BROEK (1) OJ No L 223, 21. 8. 1985, p. 15. (2) OJ No L 376, 31. 12. 1985, p. 1.